Citation Nr: 1423671	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  04-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990 and from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Board denied the claim.  The Veteran appealed.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand concerning the issue listed on the title page, and dismissed the appellant's appeal pertaining to a claim of entitlement to service connection for residuals of a hysterectomy.  

After completing additional development ordered in an August 2011, the Board again denied the claim in October 2012.  The Veteran again appealed, and in an October 2013 joint motion for remand the Board's October 2012 decision was vacated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand the parties agreed that the representative requested a copy of a July 2012 VA examination, but was not provided one prior to the Board's October 2012 decision.  Given that finding, further development is required.

In December 2013, the appellant's representative requested a three way video conference hearing with the Board.  Specifically, it was requested that the appellant be given an opportunity to testify from the Atlanta, Georgia RO, and allow the representative to serve her via video from the San Diego, California RO.  Given this request further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Send the representative a copy of the July 2012 VA examination report.  The report must be sent to the representative using some form of signature confirmation service.  

2.  After affording the appellant and her representative an opportunity to submit additional evidence the RO should schedule a video conference hearing.  The RO should coordinate the hearing date and time with the San Diego, California RO.  If this hearing cannot be arranged for technical reasons, a full explanation must be provided and the appellant offered another opportunity to testify with her representative located in the same city.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



